Exhibit 10.1

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Agreement is entered into this 11th day of July 2008, by and between
Aquila, Inc., a Delaware corporation (“Aquila”) and _____________ (“Executive”).

 

WHEREAS, Executive’s employment with Aquila will end as of the effective time of
the closing of the Agreement and Plan of Merger among Aquila, Inc., Great Plains
Energy Incorporated, Gregory Acquisition Corp. and Black Hills Corporation dated
as of February 6, 2007;

 

WHEREAS, during the course of Executive’s employment with Aquila, Executive has
acquired confidential and proprietary information critical to Aquila’s business
operations; and

 

WHEREAS, Aquila, in consultation with Great Plains Energy Incorporated, desires
to enter into this Agreement for the purpose of protecting Aquila’s competitive
business interests.

 

NOW THEREFORE, in consideration of the promises contained in this Agreement and
other good and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties agree as follows:

 

 

1.

Non-Competition and Non-Solicitation. Executive agrees that:

 

(y)       during the six-month period following the date of this Agreement,
Executive will not individually compete with the products or services Aquila or
its subsidiaries are engaged in as of the date of this Agreement, or attempt to
take away the business or patronage of any of the clients, customers, or
accounts of Aquila or its subsidiaries as of the date of this Agreement, or take
a position with any entity or organization in which Executive personally
performs such prohibited activities on behalf of such entity or organization;
and

 

(z)        during the [one-year][six month] period following the date of this
Agreement, Executive will not, directly or indirectly for himself or herself or
for any other entity or organization, affirmatively recruit, solicit, or induce
any employee employed by Aquila or its subsidiaries on the date hereof to
terminate his or her employment relationship with Aquila or its subsidiaries or
Kansas City Power & Light Company. For purposes of clarity, Executive shall not
be deemed to have violated the prohibitions of this subparagraph (z) if an
employee of Aquila or one of its subsidiaries or Kansas City Power & Light
Company terminates employment and subsequently accepts employment with an entity
or organization with respect to whom Executive is also employed, if the
Executive has otherwise complied with the first sentence of this paragraph. In
addition, the restrictions of this subparagraph (z) will not apply to
individuals hired as a result of the use of an independent employment agency (so
long as the agency was not directed to solicit a particular individual) or as a
result of the use of a general solicitation (such as a newspaper advertisement
or on radio or television) not specifically directed to employees of any other
party.

 

2.         Payment. In consideration of the covenants set forth herein, Aquila
shall pay Executive a lump sum payment equal to $____________, less applicable
taxes, within two business days following the date of this Agreement.

 

3.         Nonexclusivity of Rights. Nothing in this Agreement shall limit or
otherwise affect Executive’s rights under any other plan, policy, contract or
agreement entered into before or after the date of this Agreement.

 



 

KC-1614107-1

1

 



 

--------------------------------------------------------------------------------

 

 

4.

Miscellaneous.

 

(a)        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Missouri, without reference to its
principles of conflict of laws.

 

(b)       Headings. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

(c)        Amendments. This Agreement may not be amended, modified, repealed,
waived, extended or discharged except by an agreement in writing signed by the
party against whom enforcement of such amendment, modification, repeal, waiver,
extension or discharge is sought.

 

(d)       Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return-receipt requested, postage prepaid, addressed, in
either case, at Aquila's headquarters or to such other address as either party
shall have furnished to the other in writing in accordance herewith. Notices and
communications shall be effective when actually received by the addressee.

 

(e)        Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(f)        Withholding. Aquila may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(g)       No Waiver. Executive's or Aquila's failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right Executive or Aquila may have hereunder shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.

 

(h)       Equitable Remedies. Executive agrees that it would be impossible or
inadequate to measure and calculate Aquila's damages from any breach of the
covenants set forth herein. Accordingly, Executive agrees that if he or she
breaches or threatens to breach any of such covenants, Aquila will have
available, in addition to any other right or remedy available, the right to
obtain an injunction from any court of competent jurisdiction restraining such
breach or threatened breach and to specific performance of any such provision of
this Agreement. Executive further agrees that no bond or other security will be
required in obtaining such equitable relief, and hereby consents to the issuance
of such injunction and to the ordering of specific performance.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 



 

KC-1614107-1

2

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and, pursuant to due authorization from its Board
of Directors, Aquila have caused this Agreement to be executed as of the day and
year first above written above. This Agreement may be executed in counterparts.

 

AQUILA, INC.

 

 

By:

 

Title:

 

 

EXECUTIVE

 

 

 



 

KC-1614107-1

3

 



 

 